 482DECISIONSOF NATIONAL LABOR RELATIONS BOARDInternational Union, United Automobile,Aircraft and Agricul-tural Implement Workers of America,AFL-CIOand Amal-gamated Local 4531andHugh McRobertsMaremont CorporationandHugh McRoberts.Cases Nos. 13-CB-1372 and 13-CA-5409.November 6, 1964DECISION AND ORDEROn March 23, 1964, Trial Examiner David London issued his Deci-sion in the above-entitled consolidated proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action as set forth in the attachedTrial Examiner's Decision. Thereafter, the General Counsel and theRespondent Amalgamated Local 453 filed exceptions to the TrialExaminer's Decision together with supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearings and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions, briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the following additions and modifi-cations.Chairman McCulloch and Members Leedom and Jenkins agree withthe Trial Examiner that the Respondent Amalgamated Local 453, bycausing the Respondent Maremont to discriminate against the em-ployees from Central Tool and Die as to their accrued seniority,violated Section 8(b) (1) (A) and 8(b) (2) of the Act and that theRespondentMaremont Corporation thereby also violated Section8 (a) (3) and 8 (a) (1). All of the above-named Members agree withthe Trial Examiner that Local 453, acting through the Unit,2 did notrely in good faith on article I, section 6 of the contract (the "layoff"'As no exceptions were filed to the Trial Examiner's recommended dismissal of thecomplaint insofar as it alleged that the International Union had engaged in unlawfulconduct, we adopt such recommendationpro forma.2 The term "Unit" is used hereinafter to refer to Unit 21 of Respondent Local 453.Unit 21 is the administrative division of that Local which has jurisdiction over theMaremont employees involved herein.The Unit has its own officers and administers thecollective-bargaining agreement between Local 453 and Maremont.However, officials ofLocal 453 help to negotiate contracts and have general supervision over the Unit'sactivities.The Trial Examiner found,and the Board agrees,that Unit21 is not anautonomousunionbut an agent of Respondent Local 453,and that the Respondent Localis responsible for any unfair labor practices committedby the Unit.149 NLRB No. 48. INT'L UNION, UNITED AUTOMOBILE, AIRCRAFT, ETC.483clause) in urging that the employees who moved from Central Tooland Die to Harvey Maintenance and were in the contract unit werenot entitled to retain their accrued seniority. They differ, however, asto the basis for finding a violation herein.Member Leedom agrees with the Trial Examiner, and for the rea-sons stated by him, that the Unit was motivated in its conduct byanimosity against the affected employees because of their race. Thus,like the Trial Examiner, he believes that the record establishes thatthe Unit, which was mainly composed of Negro members and officers,harbored resentment against the employees in Central Tool and Diebecause of the "lily-white" nature of that shop and because of thefailure of the Central Tool and Die employees to make any efforts tobring about the employment of Negroes. Because the Unit pressed itsposition concerning the reduction of the employees' seniority, whichposition was grounded upon considerations of race, in negotiationswith Maremont, and because this resulted in Maremont acceding tothe Unit's proposal, Member Leedom would find, in agreement withthe Trial Examiner, that the Unit attempted to cause and did causethe discrimination here in violation of Section 8(b) (2) and 8(b) (1)(A) of the Act.3 He would also find that, as the Unit's conduct wasbased on racial considerations, it has failed to fulfill its duty as ex-clusive bargaining representative to represent all employees in thebargaining unit fairly, impartially, and without invidious discrimina-tion, thus violating Section 8(b) (1) (A).4Member Leedom furtheragrees with the Trial Examiner that Respondent Maremont, by ac-ceding to the Unit's unlawful demands, "albeit unwillingly," therebydiscriminated against the affected employees in violation of Section8(a)(3) and (1).Chairman McCulloch would find that the foregoing conduct by theUnit was motivated at least in part by union considerations and tothat extent violated Section 8(b) (2) and 8(b) (1) (A).5 He relies onthe testimony in the record that over a period of many years em-ployees in Central Tool and Die (including some who are discrimi-natees herein) opposed those who were administering the Unit andfrequently supported candidates opposing incumbent unit officials atelection time. Thus, Cellini, one of the discriminatees, testified with-out contradiction that he had run unsuccessfully against Octavia3lndependentMetalWorkersUnion (Hughes Tool Company),147NLRB 1573;Miranda Fuel Co., Inc.,140 NLRB 181. SeeGalvestonMaritime Association,148NLRB. 897.4 I bid.5TheRadio Officers' Union of the Commercial Telegraphers Union. (A. H. Bull Steam-ship Company) v. N.L.R.B.,347 U.S. 17, 40;N.L.R.B. v. Shear's Pharmacy, etal.,327F. 2d 479 (C.A.2) ; N.L.R.B. v. Miranda Fuel Co.,326 F. 2d 172 (C.A.2) ; N.L.R.B. V.Local 294, International Brotherhood of Teamsters, etc.(VallettaMotor Trucking Co.,Inc.),317 F.. 2d 746 (C.A. 2). 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDHawkins for the position of unit chairman in 1958 and 1961, and thathe had supported Ellis in campaigns against Hawkins on other occa-sions. Cellini had also run several times for a place on the bargainingcommittee. In addition, there is testimony that union officials resentedthe failure of Central Tool and Die employees to help Hawkins whenshe was in difficulty with the International Union. Thus, one of theCentral Tool and Die employees testified without contradiction thatthe plant's chief steward told him that "You would contribute noth-ing to Octavia Hawkins' hearing at the time she had her trouble withthe International Union ... [and] ... Cellini didn't testify at thehearing when Octavia was suspended, and that Octavia will neverforget that, so don't expect any favors." Central Tool and- Die em-ployeesployees were thus, in Chairman McCulloch's view, considered to bethe heart of the opposition movement within the Unit and it was thisfactor which played a prominent part in the Unit's decision to pressfor the reduction of seniority of employees in Central Tool and Diewhen they moved to Harvey Maintenance. Chairman McCullochwould, therefore, find that the Unit's use of its position as exclusivebargaining representative to punish employees in the bargaining unitfor their dissidence in internal union affairs violated Section .8(b) (2)and 8(b) (1) (A) of the Act.6 Chairman McCulloch would also findthat by submitting to the Unit's unlawful demands, RespondentMaremont discriminated against the affected employee in violationof Section 8(a) (3) and (1).Member Jenkins would find, in agreement with Chairman McCul-loch and Member Leedom, that the Unit's treatment of employees inthe bargaining unit violated Section 8(b) (1) (A) and (2). But hewould do so only on the following grounds.Member Jenkins considers that the evidence herein is insufficient tosupport a finding that the Unit sought to reduce the seniority ofCentral Tool and Die employees directly because they were white.He concludes on the basis of the entire record that there was intensehostility between the two political factions in the Unit extendingover a period of approximately 15 years, and that, as is usual in suchsituations, political differences degenerated into personal enmity andthese differences were exacerbated by real and imagined grievances.Of significance in this connection is the fact that whites and Negroesparticipated on both sides of this controversy. Thus, one of thecandidates supported for chairman of the Unit by employees inCentral Tool and Die, the "lily-white" shop, was a Negro. Further,6 Chairman McCulloch expressly does not rely on the majority opinions inHughes TootCompanyandMirandaFuel Co.,Inc., supra,footnote 3, in findinga violation.In accordwith his position in those cases,Chairman McCulloch believesthat the Unit's discrimina-tion against employees in the bargaining unit because of race, assuming such discrimi-nation existed herein,would not in itself be a basis for finding that Respondents violated.Section 8(b) (2), (1) (A),and (a) (3), respectively. IINT'L UNION, UNITED AUTOMOBILE, AIRCRAFT, ETC.485white employees-sat on the unit,bargaining committee which nego-tiated the reduction of seniority of the discriminatees. In, these cir-,cumstances,Member Jenkins does not find that racialanimositiesagainst the transferred employees were the directcauseof the Unit'sposition at the bargaining table..Member Jenkins,finds from the evidence that despite the efforts ofthe faction which was in power in the Unit, Central Tool and Dieremained a segregated department in an otherwise integrated plant.When, the employer announced a change of operations which wouldbring Central Tool and Die employes into Harvey Maintenance, itbecame obvious that this combined operation would soon be inte-grated. But, because of the history of exclusion of Negroes, theywould be lower on the seniority roster, since white employees atCentral Tool and Die , had, because of the segregation, benefited inaccumulating seniority and would start work at Harvey Maintenancewith more seniority and in one instance with 21 years. MemberJenkins finds that, in an effort to obviate this, the Unit sought to de-prive the white employees coming from Central Tool and Die of theiraccumulated seniority. He notes that the seniority in question relatedto the right of layoff and recall, and that no effort was made tointerfere with seniority rights to vacation or retirement benefits. Thelatter are personal benefits not related to those of any other indi-vidual, while the former can have meaning only insofar as they affectother employees' jobs. The Unit thus was seeking to vitiate the effectsof years of racial discrimination at Central Tool and Die, at theexpense of the Central Tool and Die employees.Thus, unlike Member Leedom, Member Jenkins finds that the op-position of the Unit to the transfer of the seniority of Central Tooland Die employees was predicated not on personal animosity to thoseemployees because of their race, but rather on the fact that CentralTool and Die, where these employees had worked, had employed noNegroes.However, in agreement with Chairman McCulloch, and forthe reasons given by him, Member Jenkins concludes that the positionof the Unit respecting the seniority of Central Tool and Die em-ployees was also related to the latter's dissidencein internal unionmatters.Although, in light of these facts, the Unit's conduct in seeking tovitiate the effects of years of racial discrimination may be under-standable, this does not, Member Jenkins finds, excuse the Unit'susing its statusas collective-bargaining representative to deprivecertain of the employees it represented of valuable seniority rights, towhich these employees would otherwise have been entitled. Such con-duct,Member Jenkins concludes, violated Section 8(b) (1) (A) and8 (b) (2) on two grounds; first, because it was based on invidious,irrel- 486DECISIONS OF- NATIONAL LABOR RELATIONS BOARDevant,and unfair considerations,and, second,because it, was based onunion considerations.He further finds that the employer's acquies-cence in such union demands violated Section 8(a) (3) and (1).'THE REMEDYAs the Board has found, in agreement with the Trial Examiner,that Respondent Local 453 violated Section 8(b) (2) and 8(b) (1) (A)of the Act and that Respondent Maremont Corporation violated Sec-tion 8 (a) (3) and (1) of the Act, we shall adopt the RecommendedOrder of the Trial Examiner in order to remedy those violations.However, since a majority of the Board does not agree with the TrialExaminer that the violations herein were directly grounded on therace or color of the discriminatees,we shall not adopt those portionsof the Recommended Order based on that finding.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended,the Board hereby adopts,as its Order, the Order recom-mended by the Trial Examiner,with the following modifications,and -orders that Respondent Amalgamated Local 453,InternationalUnion,United Automobile,Aircraft and Agricultural ImplementWorkers of America,AFL-CIO,its officers,agents, representatives,successors,and assigns and Respondent Maremont Corporation, itsofficers, agents,successors,and assigns,shall take the action set forthin the Trial Examiner's Recommended Order.Eliminate from paragraph A1(a) and B1(a) of the Trial Examin-er'sRecommended Order, from the first indented paragraph in theNotice 8 contained in Appendix A, and from the first indented para-graph in the Notice contained in Appendix B, the phrase"for reasonsof color or race."7See cases cited in footnote 3,supra.8The address of Region 13 stated in Appendix A and B of the Trial Examiner'sDeci-sion is amended to read: "219 South Dearborn Street,Chicago,Illinois,Telephone No.828-7572."-TRIAL EXAMINER'S DECISION-STATEMENT OF THE CASEUpon charges filed by Hugh McRoberts in the above-entitled cases on February7, 1963,theGeneral Counsel for the National Labor Relations Board, by theRegional Director for Region 13 issued his consolidated complaint, 'dated June 25,1963,againstRespondents,,InternationalUnion,UnitedAutomobile, 'Aircraftand Agricultural Implement Workers ofAmerica, AFL-CIO, and AmalgamatedLocal453, and'MaremontCorporation, -hereinafter referred to, respectively, asthe International,Local 453, andsthe Company,alleging , that-the' International,and its Local 453, had engaged and were engaging in unfair labor,practiceswithin themeaning'of Section'8'(b)(1) (A)and 8(b)(2)' of the Natiohal'L'aborRelations Act,, herein calledthe Act. ;The complaint also,allege`s, that the Companyhad engaged in and was engaging in unfair labor practices within then meaningof Sectidh'8(a)(l)- and(3) "of the Act.The answer of' all three''Respondents INT'L UNION, UNITED AUTOMOBILE, AIRCRAFT, ETC.487denied that they had engaged in any violation of the Act. Copies of the complaint,the charges, notice of consolidation of cases, and hearing, were duly served uponall parties.Pursuant to notice, a hearing was held on October 14 through 18, 1963, atChicago, Illinois, before Trial Examiner David London. All parties were represent-ed by counsel and were given full opportunity to be heard, to examine andcross-examine witnesses, and to introduce relevant and competent evidence. Sincethe close of the hearing, the General Counsel and Respondent Local 453 havefiled briefs which have been duly considered.Motions, upon which ruling wasreserved during the hearing, are disposed of in accordance with the findingsand conclusions that follow.'Upon the entire record in the case, and from my observation of the demeanorof the witnesses as they testified, I make the following:FINDINGS OF FACT AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENT COMPANYRespondent Company is now, and has been at all times material herein, a corpora-tion duly organized and existing under and by virtue of the laws of the Stateof Illinois.At all times material herein, it has maintained its principal officeand place of business at Chicago, Illinois, and various other facilities in the StatesofMaine, Oregon, California, Ohio, Texas, Pennsylvania, Georgia, Kansas, Michi-gan,New York, South Carolina, North Carolina, Indiana, and Illinois, and isnow, and has been at all times material herein, engaged at said facilities inthe manufacture, sale, and distribution of automotive replacement parts and relatedproducts.During the year preceding the filing of the complaint herein, the Company,in the course and conduct of its manufacturing operations, had a gross revenueof approximately $111 million, of which an amount in excess of $1 million wasreceived for the direct shipment of finished products to points outside the Stateof Illinois.During the same period, Respondent Company, in the course andconduct of its manufacturing operations, purchased, transferred, and delivered toitsIllinoisplants,goods and materials valued in excess of $1 million, whichgoods and materials were transported to said plant directly from States of theUnited States other than the State of Illinois.Respondent Company is, and atall times material herein has been, engaged in commerce and its operations affectand have affected commerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE RESPONDENT LABOR ORGANIZATIONLocal 453 is a labor organization which admits to membership employees ofthe Company.III.THE UNFAIR LABOR PRACTICESA. The issueIt is the contention of the General Counsel, in substance, that on or aboutJanuary 1, 1963, Local 453, by its demands and insistence, attempted to cause,and caused, the Company to reduce the departmental seniority of six employeesnamed in the footnote,2 herein called the discriminatees, because they are Cauca-sians,which reason the complaint characterizes as arbitrary, irrelevant, invidious,and unfair, and/or because the discriminatees engaged in union or other protectedactivities.The complaint also alleges that the Company, upon the demands orinsistence of Local 453, reduced the departmental seniority of the six discriminateesfor the reasons recited above.B. The nature of the discrimination; the position taken by Local 453 and theCompany's ultimate acquiescence thereinThe events with which we are concerned involve the facilities and operationof the Company's plant in Harvey, Illinois, which, at all times relevant, was divided1During the hearing the allegations of the complaint charging that Respondent Inter-national had engaged in conduct violative of the Act were dismissed for lack of proof ofan unlawful motive on the part of that Respondent.2Hugh McRoberts, Kenneth Morr, Art Cellini, Albert Pompa, Edmund Nowak, andWilliam Faber. OggDECISIONSOF NATIONALLABOR RELATIONS BOARDinto 14 departments:' .Those departments were not housed under one roof,,however-,butwere scattered among a: substantial number of buildings bearing variousnumbers ranging from 1 to 52. One of those departments, known as the centraltool-and-die shop, and manned exclusively by members of the white race, includingthe six alleged discriminatees, was established in 1946 in building No. 44. Itremained there, for about 10 years and was then moved, to the easterly thirdof building No. 2.3 It was housed in that building until December 1961, whenthe shop was moved to building No. 51, a new building approximately 30, feetfrom "the main plant," and has since remained there. Upon the transfer of theshop to building No. 51, both the Company and Local 453 ceased' to regardthe shop as a separate plant and it became a part of the Harvey maintenancedepartment.-During the period with which we are concerned, and for more than 10 yearsprior thereto, Respondent International and Local 453 have been the collective-bar-gaining representatives for all of the Company's production and maintenance em-ployees at its plants in Harvey, Cicero, and Chicago, Illinois.Local 453 isan Amalgamated Local Union having approximately 3,200 members, and alsorepresents the employees of other employers.Of its total membership, 52 to 55percent are Negroes, the remainder being Caucasians and persons of Latin Ameri-can origin. Its last two presidents were Negroes.The organizational structure of Local 453 is divided into employer units, ' eachstaffed by its own elected officials. One of these units, known as Unit No. 21,governs the affairs of all the approximately 620 production and maintenance em-ployees engaged by the Company at its Harvey facilities, including those employedin the central tool-and-die shop.The membership of Unit 21 was approximately"50-50" white and Negro. Its chairman is, and since 1948 has been, OctaviaHawkins, a Negro. In 1961 9 of its 10 officials were Negroes. In 1962 allitsofficials were Negroes.Negotiations between the-Company and its employeesatHarvey, Cicero, and Chicago are conducted with representatives of the Interna-tional, Local 453, and the unit whose employees are involved.Because the collective-bargaining agreement of December 22, '1960, hereafterreferred to as the 1960 contract, covering the employees at all three of the plantslastaforementioned, was due to expire on December 1, 1961, the parties meton October 31, 1961, for the purpose of negotiating a successor contract.Duringthe bargaining conference on that day, or prior thereto, the Unions and Unit21 were notified by the Company that it proposed to transfer all of its productionfacilities from Cicero to the Harvey plant.David Spear, the Company's vice presi-dent and general manager of the Harvey plant, also informed 'the representativesof the Unions that the Company was going "to discontinue Central Tool andDie asa separate plantand.[have it] become a part of the Harveyplant,.that all the equipment [would] be consolidated into one area" underthe supervision of Ben Reich, superintendent of the Harvey maintenance department.Throughout the six negotiation sessions that followed between October 31, 1961,and December 7, 1961, the Company consistently took the position "that both[theCicero and central tool and die] groups were being transferred into theHarvey plant basically within their job classifications with their work, and thatboth groups should carry their seniority into the Harvey plant" in accordancewith article III, section 1, of the 1960 agreement between the parties which readsas follows:Employees transferred with operations from one plant to another within theirjob classification shall carry their plant seniority date to the new plant.4To facilitate the transfer, the Company, on or about October 31, 1961, submittedto the Respondent Unions its written "Procedure for Processing Combination ofCicero and Harvey plants" which specifically provided,inter alia,that "employeesin the Cicero and Central Tool operations [would] be reclassified in their jobs3 The remainder of building No. 2 was occupied by locker rooms and a cafeteria used byall employees of the Harvey plant.Article III, section 1, of the 1960 contract appears to have application only if theoperations are transferred"from one plant to another" and,though the central tool-and-die shop was in fact always located on Harvey's premises and part of its plant, theparties throughout the entire negotiations, consistently, and in accordance with thatarticle, treated that shop as a separate plant and thereforesubject tothe provisions ofarticle III, section 1. INT'L UNION, UNITED AUTOMOBILE, AIRCRAFT, ETC.489according to the closest corresponding Harvey job title.They will be allowedtouse their plant seniority within theirplants(without and actual bumpingtaking place) to acquire status in the revised seniority list."At this point a definitive statement must be made concerning the seniority prob-lem. That problem involves departmental seniority only, which is invaluable becauseitgoverns layoffs.On the other hand, no one questions the plantwide seniorityof employees in central tool and die, which seniority is valuable in the area ofvacations, retirement benefits, insurance, etc.With respect to departmental senioritythe positions of the Company and Local 453 were in conflict during the negotia-tions, as recited below.During the first several negotiationsessionsthat followed, Octavia Hawkins,chairman of Unit 21 and principal spokesman for both Respondent Unions atall the negotiations, entered no objection to the Company's proposal other thanthat the proposed transfer should not be interjected in the negotiations for thenew collective-bargaining agreement in which the parties were then engaged.On December 1, 1961, the Company transferred the operations and equipmentof central tool and die to the Harvey maintenance department.On December 7, 1961, the parties reached agreement on a successor contract,hereafter referred to as the 1961 contract, without, however, agreeing upon thedepartmental seniority status of the employees who were involved in the centraltool-and-die transfer.Instead, because the, Company had given assurances thatno termination of the services of these employees was contemplated within theforeseeable future, it was agreed, on that day, that a resolution of their senioritystatuswould be held in abeyance, that their names on the seniority list wouldbe "red circled," and that when "a layoff occurs, [the parties] would have toreevaluate the situation."On several seniority lists prepared by the Company,as late asNovember 1962, the names of the six discriminatees still appeared high,but "red circled." 5Insofar as the record discloses, the parties to the negotiations allowed the matterunder consideration to remain at rest until the 1961 contract was about to expire.During the negotiations between the parties in November and December 1962for a further collective-bargaining agreement, the subject was again discussedbut without fruition, until December 7, 1962. On that day total accord was reachedon the collective-bargainingagreement for the coming year.With respect tothe move of the central tool-and-die shop and the status of the ex-central employees,Hawkins summarized Local 453's position as follows: "In this operation, therewas no physical move of the Central Tool and Die operation. The Companywent out of the job shop business.Based on this, these people haveno right of [departmental] seniority under the contract.They have rights underthe contract on the basis of preferential hiring, . . .' pursuant to article III,section 6, of the contract, quoted at length below.After further discussion, Spear, manager of the Harvey plant, reluctantly yielded,saying: "O.K. we'll letyou argue it out with your own people.Central tool-and-die people will have seniority from when they moved into the Harvey maintenancedepartment, December 1, 1961." 6The reductions in seniority demanded by Haw-kinswere thereafter interposed on the Company's seniority register,resulting inthe loss of departmental seniority by the six alleged discriminatees in periodsrangingfrom15 to 21 years.The ex-Cicero employees, whose operations weremoved to Harvey in the spring of 1962, were all allowed to retain the senioritythey had established at Cicero.Counsel for Local 453, in his opening statement at the hearing, stated thatitwas the Union's position "that the employees at the Central Tool and Diehad not been transferred from one plant to another with their job classification.within the terms of [section III, article 1] of the contract," a position hereiteratedin itsposthearing brief. Instead, Local 453 contends, because the centraltool-and-die employees after, their transfer to the Harvey maintenance departmenton or about December 1, 1961, did not perform some of the work in whichs Of the approximately 600 employees listed in order of seniority, McRoberts was No. 7;Morr and Cellini appeared as Nos 12 and 13, respectively.6When Seymour Burrows, the Company's personnel manager who attended all negotia-tion sessions,was asked"what, if anything,caused the Company to change its positionwith respect to whether or not the men from Central Tool and Die should lose theirseniority?" he testified: "This was a small part of the total negotiation.We were involvedin quite afew otherthings and as in any negotiations,you relinquish some things andyou insist on others,and this at that point in our negotiationswas not a matter thatwe [were] willing to . . . take a strike on in the context of the total negotiations." 490DECISIONSOF NATIONALLABOR RELATIONS BOARDthey engaged prior to that date, that "these employeeswould have to, havetheir seniority date determined in the Harvey Maintenance [department] from De-cember 1, 1961, the date of their transfer," as prescribed by article III, section6,of both the 1960 and 1961 contracts. The record, however, is conclusivethat section 6 has no application to the transfer under consideration, and wasnever properly invoked with respect to these six employees.Section 6 has application only with respect to an "employee with plant senioritywho has beenlaid of} because of lack of work."Here, the central tool-and-dieemployees were never laid off and did not lose one hour of work as a resultof their transfer. Indeed,McRoberts, the Charging Party herein, at the timeof central'smove was working on a part which he completed in the Harveymaintenance department immediately after the move.Though section 6 gives a laid-off employee certain preferential hiring rightsat "other plants of the Company," he must apply for such employment and present"notice of layoff within 30 days of lay off."Here the central tool-and-die employeeswere never given "notice of lay off," nor did any of them make application foremployment in "any other plant of the Company "In the case of an employee who is entitled to, and exercises his preferen-tialhiring rights under, section 6, his "seniority in the plant of new hire shallbe acquired after the regular probationary period, and he shall be treated - asa new employee in that plant." During the 4-week probationary period, section6 of the contract prescribes that "the Company shall be free to release or dischargethe probationary employee and make its reason available upon requestDuringthis probationary period, neither the Union nor the employee shall have recourseto the grievance procedure in case of discharge.Until a probationary employeehas acquired seniority, he shall have no reemployment rights in case of lay off."The ex-central tool-and-die employees never served any probationary period inHarvey maintenance, nor were they ever informed that their status during the first4 weeks following their transfer was as insecure as section 6 imposesThe transcript of testimony herein covers 851 pages.A substantial portionthereof is devoted to testimony concerning (1) the work actually performed bythe central tool-and-die employees both before and after the move to the Harveymaintenance department, and (2) the discussions at the negotiations between theparties thereto pertaining to that same subject.A detailed review and analysisof all the testimony relating to all the foregoing would unduly prolong thesefindings.I have, however, carefully reviewed the entire record and conclude, andfind, that it abundantly establishes that the employees transferred from centraltool and die to Harvey maintenance performed the same "operations" before andafter the move within the contemplation and scope of article III, section 1, ofthe contract.Each ex-central employee testified credibly that he did the same work afterthe move as he had done in central prior to the move and, insofar as the recorddiscloses, each continued to receive the same pay. They repaired the same dies,worked from the same blueprints, made the same parts for dies, continued toreplace broken or worn parts, and did the same type of maintenance work theydid earlier at central.Practically all themachinery and equipment located incentral's quarters was moved to, and thereafter used by, the ex-central employeesin the Harvey maintenance department. Hugh, foreman in central, continued inthe same capacity after the move.In 1960 and 1961, about 70 percent of the time of the central tool-and-dieemployees was spent on maintenance work, repairing dies and replacing their parts,grinding and repairing broken machines; 30 percent of their time was devoted tomaking new tools, jigs, and dies. Since the move to Harvey maintenance, theex-central tool-and-die employees continued performingallof the work afore-mentioned except that, up to the time of the hearing, the Company deemed it moreeconomical and advisable to have practically all of its new dies made by anothermanufacturer.With respect to this phase of their work, the record establishes thatin 1961, central tool-and-die made 14 new dies. In `1962, after - the move, theex-central. employees continued to make new tools and jigs, but made only onenew die. During the negotiations, however, it was made clear to the Unions thattheCompany.might resume makingnewdies.Having found that all the alleged discrithinatees were "employees transferredwith operations"' from central, tool and die to Harvey . maintenance as requiredby article III, section 1, of the 1960 contract,7 I further find' that, in substantialcompliance with said section 1, they were also transferred, "within their jobclassification.". ,. ,,.,7An identical clause was incorporated in the' 1961 contract.'"' ' INT'L UNION, UNITED AUTOMOBILE, AIRCRAFT,ETC.491Thus, the classification of Cellini and McRoberts, as tool-and-die makers,re-mainedthe same for both men after the transfer,as did Nowak's classification astool-machine operator. Faber was classifiedas a machinist in centraltool and dieandremainedamachinistinHarveymaintenance.Pompa was classified as a tool-and-die maker prior to the move and remained in that classification for the firstweek after the transfer to Harvey maintenance. At that time, he was called to thepersonnel office where, in the presence of Hawkins, Cellini, and McRoberts, hewas told that the number of tool-and-die makers would be reduced from fiveto three 8 and that one of these three would have to work on the night shift.Celliniand McRoberts, having greater seniority, chose the day shift.Pompa was offeredthe night shift and, after thinking about it for a couple of days, decided to takethe lowerclassificationasmachinist in order to stay on the day shift. Otherthan not making new dies, a task in which the Company was no longer engaged,Pompa continued to engage in the same repair andmaintenancework in Harveymaintenanceas he did in central tool and die.While Morr testified that prior to the move he was classifiedas a "machinistwelder," the only applicable welder classification found in either the 1960 or 1961contracts was that of "welder (maintenance)," the classification which he maintainedin the Harveymaintenancedepartment.Though some of the employees fromCicero were reclassified upon their transfer to Harvey,all of them retained theirseniority.Here, as the Board concludedin its originaldecision inMiranda Fuel Company,Inc.,125 NLRB 454, 455, "[t]he record . .. discloses, and [I] find, that [articleIII,section6]was not by its terms applicable to [the central tool-and-employees],and thus the reduction in their seniority, though accomplishedunder the guise of contractual agreement, was nevertheless not the result of theUnion's performance of a purely ministerial act, but in fact was effectuated throughconcession by the Company to a position taken by the Union which, althoughpurportedlyin relianceon the contractual provision, nevertheless was outside thescope" of that section.By reason of all the foregoing, I find and conclude that the six alleged discrimi-nateeswere "employees transferred with operations from one plant to another withintheir job classification [and therefore entitled to] carry their [central tool anddie] seniority date to the [Harvey maintenance department]" as contemplated,and specifically prescribed, by article III, section 1, of the contract.Local 453, however, also seeks to justify its resistance to the Company's an-nounced plan to transfer these employees with their central tool-and-die seniorityon the ground that its request "that the Company show what portion or percentageof the Central Tool and Die operations was transferred to Harvey was nevermet."Thereis nomerit to this contention.Spear informed the Union's representatives over and over again during thecourse of theentire negotiationsin both 1961 and 1962, that these employeeswould continue to do the same work with the possible, but not certain, exceptionofmaking new dies, as heretofore found. When making these statements, hewas never challenged by any union representative.During the negotiations, theCompany brought in records reflecting "in dollars and hours and percentages"the work done by the central tool-and-die employees and also furnished the Unionwith a "proposed manning table for the Harvey Maintenance Shop."The position of Local 453 with respect to the aforementioned alleged lackof information is not only without foundation, but is in sharp contrast to itsposition with reference to the right of the Cicero employees to retain their Ciceroseniority upon their transfer to the Harvey plant.The only testmony offered pertaining to the right of the Cicero employeesto retaintheir seniority pursuant to article III, section 1, of the contract, wasoffered by Wayne Miller, the Local's skilled trade representative on its bargainingcommittee during the course of the negotiations.When asked- "what type ofproof was given by the Company to show that the Cicero operations were trans-ferred over with the operations [sic],"hetestified several times that'"the proofwas evident."Insofar as' the recorddiscloses,the only "proof asked for;" withreference to the approximately 70 Cicero employees who transferred, was theirnames, a request which the Company complied with by submitting "a list ofthe people who were manning the operation."When asked whether the Unionwas "interested in knowing the names of the people who were coming over fromCentral Tool and Die,"-Miller testified that Local 453 was not interested because81t will be recalled that the Company was then having its dies made' by an outsidemanufacturer.'' 492DECISIONS OF NATIONAL LABOR RELATIONS BOARD'their names "were evident, we all knew what their names were." 9And, thoughhe testified that there was further discussion about "the amount of the [Cicero]operations that was being transferred," there is no intimation in his testimony,or in that of any other witness at the hearing, that any documentary evidence,which Local 453 now contends was-demanded and never supplied with respectto the central tool-and-die employees, was ever demanded by the Union with respectto the Cicero employees.This contrast in the treatment of the two groups takes on additional significancein view of the fact that among the Cicero employees who transferred to Harveywere two men, John Leonard and Steve Hardy, who transferred from theCicero maintenance department to the Harvey maintenance department (Local Un-ion'sExhibitNo. 8). Insofar as the record discloses, not a single inquiry orrequestwas made of the Company to furnish Local 453 with any informationor records to indicate whether or not article III, section 1, of the contract entitledthese two men to retain their Cicero seniority.Notwithstanding such lack ofinterest,Union's Exhibit No. 8 establishes that these two ex-Cicero men, by reasonof their transfer to the Harvey maintenance department, are now numbers 1 and2 on that department's seniority roster, replacing McRoberts and Cellini in thoseslots,and relegating the latter two men to numbers 8 and 9 on that registerThis, notwithstanding the fact that McRoberts and Cellini had considerably moreseniority at central tool and die than Leonard and Hardy had in the Cicero mainte-nance department.There is also evidence in the record which throws great doubt on the sincerityof the Union's demand for more information concerning the central tool-and-dietransfer than it was given by the Company at the bargaining conferences.UnionCommitteeman Miller testified that since 1951 he has been employed at Harveyas a "machine repairman." During the course of his employment, he had occasionto visit the central tool-and-die department and "saw what kind of machines theyran andwhat they did."He also testified that he has "been able to observethe people who used to be in Central Tool and Die since they came over toHarvey Maintenance," and that they now work on "the same kind of machinesthat they were working on at Central Tool and Die." In view of his statusas a skilled trade representative on the Union's negotiation committee,10 the com-plete absence of testimony by him,either at the bargaining conferences or atthe hearing before me,that the work of the ex-central tool-and-die employeeswas different after their transfer to Harvey maintenance, is highly significant.C. The reason for Local 453's conductHaving determined that all the discriminatees were entitled to retain in Harveymaintenance the departmental seniority status they achieved in central tool anddie,as prescribed by the collective-bargaining agreement, we turn next to thecritical contention of the General Counsel that they lost that status for the reasons,and in the manner, alleged in the complaint.Negroes constitute between 52 and 55 percent of the membership of Local 453,and "about 50" percent of the membership of Unit 21 employed at the Harveyplant.Notwithstanding this proportion between the two races, no Negroes wereever employed in central tool and die from the time that department was createdin 1946.This gross disparity between the races caused Hawkins and other Negromembers of Unit 21 great concern and generated their deep resentment by reasonof which that department was repeatedly referred to by Hawkins and other Negroesas the "lily white" shop.Hawkins testified that early in her reign as chairman of Unit 21, Hillard Ellis,then engaged as organizer for Local 453, asked her to use her "influence ... tobreak through in Central Tool and Die, [the] lily white shop," and that it becameone of the "fundamental principles" of the Union to do whatever could be doneto "bring about a change from this kind [of] situation." 11In 1949 Ellis, a Negro, then the president of Local 453, discussed union affairswithHawkins and recommended that Cellini be brought into the leadership of9At one point in his testimony,when Miller was asked "what kind of proof" theUnion wanted with reference to the central tool-and-die employees, he answered: "I hadnothing specific in mind andI don't believe anybody else did."10The work of the central tool-and-die employees was classified as skilled trade.11 Though Hawkins was able to induce the Company in 1956 to engage in a skilled tradetraining program,apparently in the hope that it might bring Negroes into the higherclassification,it brought about no change in the staff of central tool and die. INT'L UNION, UNITED AUTOMOBILE, AIRCRAFT, ETC.493that organization.Hawkins objected strenuously, stating that Cellini "was nodamn good,", that he was from "the lily white shop, no Negroes there, and[he wasn't] doing anything about that problem."In the spring of 1953, prior to the election of union officials, Hawkins andEllis attended a union caucus and participated in a discussion to determine whomthe participants in that caucus "were going to support and bring forward forleadership in the Local Union."Ellisagain urged that "more whites" shouldbe brought into the leadership of Unit 21.Hawkins expressed disagreement withthat view stating, "that they [the whites] were not coming forward and there [was]no point inputting the roundpegsin the square holes."With specific referencetoCellini, she stated that she "didn't want to hear anything about him," thathe was a whiteman in centraltool and die where there were no Negroes andthat he was not the type of man to become part of the leadership.In the spring of 1956, Hawkins presided at anothermeetingto discuss candidatesfor an approaching Unit 21 election.During that meeting, when Cellini's namewas raised, Hawkins stated that she could not support him because,inter alia,he "worked in Central Tool and Die, . . . a lily white plant," and that he haddone nothing "toeliminatethe situation."In February 1958 Ellis and Hawkins attended a "Negro History Week Celebra-tion" following which Ellis drove Hawkins to her home.During adiscussionbetween them at thattimeconcerning "problems" that had been called to hisattention therewas anincident that involved "a number of southern whites workingin the Cicero plant [who] had been involved in a horseplay act."Hawkins statedshe "would be glad if all those hill billies would get thrown out of the plant."Ellisprotested that "as Negroes, [he and she] couldn't take a position of trying tosay that [they] wouldbe againstany particular group."Hawkins stated thattherewere "guys right here in Chicago that [were] just as bad," and that"[his]boy,Celhni, [though]not ahillbilly,.[was] still there doing thesamething in.the lily, white shop, and doing nothing about it."Afterfurther discussion between them, Ellis conceded to her that neither one could con-vince the other on his or her approach to this racial problem, but that becauseshe was "in the majority, it would be pretty rough."He concluded the conversationby accusing her of "certain anti-white feelings, that instead of taking an individualon [his] merits, she lump[ed] themall in one class,"a view with which he did notagree.At a caucus of Local 453's bargaining committee prior to the negotiationsessions with the Company in November or December 1959, when operations atcentral tool and die were under discussion, Hawkins stated that "no certain littlegroups [were] going to run the bargaining committee" and specifically referred to"Cellini and that group of bastards over in Central Tool and Die."For a number of years prior to 1961 there were competing political factionswithin Local 453.Hawkins, chairman of Unit 21 since 1948, has been the undis-puted leader of one of the factions since that time. Ellis, former president of Local453,was the leader of the other faction. Some of the employees, under theleadership of Cellini, were supporters of the Ellis -faction.Ellis,once or twiceduring his term as president of Local 453, filed charges with the Internationalagainst Hawkins, one of which "led to her expulsion from the Union."In December 1961, during the contract negotiations, Andrew Garosz, then em-ployed as a tool-and-die maker in' central tool and die, and the Union's shopsteward in that department, was engaged in a conversation with Alma Settles,chief union steward for the entire Harvey plant. Garosz inquired how it hadcome about that Ed Nowak, the representative of the central tool-and-die employeeson the Union's bargaining committee, was not asked to be present at the nextbargainingmeeting with the Company. Settles replied that the "Union decidedWayne Miller," who was not employed in central -tool and die, was the onlyone "that was going to be there"When Garosz complained that he did notthink that was right, Settles, a Negro, replied that the employees in central tooland die "had nothing to do with [the employees in] the rest of the plant before,"that they had contributed- nothing to Hawkins' "hearing at the time she hadher trouble with the International Union . . . and that there was no love forCentral Tool and Die because [they] never cared to have anything to do withthe other employees."She also informed him "that Art Cellini didn't testify atthe hearing when [Hawkins] was suspended andthat [she]willnever forgetthat."[Emphasis supplied.]Cellini also was active in the politics of both Local 453 and Unit 21, havingserved as chairman and vice chairman of the Unit, and as a member of theLocal'sbargaining committeein 1954, 1956,, and 1961. Three or four times 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDbetween the early 1950's and 1961, he was an unsuccessful candidate for Unitchairman against Hawkins. Cellini always ran with the support of Ellis, and Ellisalways had the support of Cellini, both being in opposition to Hawkins. Inthe years Cellini was not a candidate for unit chairman, he supported candidateswho opposed Hawkins.The charges in this proceeding were filed on February 7, 1963.From a state-ment by counsel for Local 453 at the opening of the hearing, the ensuing colloquy,and testimony during the hearing, it appears that on or about March 15, 1963,the Board's Regional Director advised the Charging Party that he had refused toissue a complaint based on these charges. It further appears that on appeal fromthat ruling, the General Counsel of the Board overruled the Regional Director andauthorized issuance of the complaint presently before me.On May 19, 1963, prior to the issuance of the complaint, Hawkins called andpresided over a special meeting of Unit 21 to consider "the seniority of theCentral Tool and Die Workers and the overruling of the Labor Board [Director]by the General Counsel."Hawkins, in addressing the members present at thatmeeting, told them that for a period of "100 to 150 years ... [their] forefathershad been sold as slaves or cattle, like sticks of furniture,.and that CentralTool and Die was lily white,.even the janitor was white." She then askedthe assembled group, collectively:"Are there any Negroes working at CentralTool and Die9 . . . Any Puerto Ricans? . . . How about Mexicans?", and pausedfor an audience reply aftereachof these three queries.To each question theaudience answered in loud chorus: "NO." Following her plea that the coming"trial"would be of great expense, a motion was adopted to have the Union paythose expenses.12Having found that the six central tool-and-die employees with whom we areprincipally concerned were entitled under the collective-bargaining agreement to re-tain their earned departmental seniority upon their transfer to Harvey maintenance,I further find that Local 453 caused the Company to reduce their seniority becausethey are Caucasians.The findings on which my conclusions rest are based inlarge part on uncontradicted testimony.Where conflict exists, it has been resolvedby the demeanor of the respective witnesses as they testified, and the inherentprobability or improbability of the particular aspect of their testimony, whenweighed against other testimony, which is undisputed.The record establishes conclusively that the continued existence of central tooland die from 1946 as a "lily white" shop was the source of great resentmentinUnit 21 and particularly on the part of Hawkins.The reasons why, or how,this complete disparity in the races came about, or was allowed to continue, werenot disclosed by the record.However, even if it be assumed,arguendo,as Hawkinsapparently assumed, that it came about and was allowed to continue only becauseof racial prejudice and discrimination against Negroes,that unfortunate and deplor-able circumstance is of no avail to Local 453. "Though the [Company] mayhave misconducted itself, [that conduct] hasa locus poenitentiae."N.L.R.B. v.Remington Rand, Inc.,94 F. 2d 862, 873 (C.A. 2). "Moreover, one illegalityshould not excuse another. The public interest lies in labor peace, and [is] endan-gered by both. The remedy here was in the filing of charges before the Boardwhen the claimed illegality came to light, not in illegal self-help.Superior DerrickCorp. v. N.L.R.B., 273F. 2d 891, 893 (C.A.5); Seafarers' International Union,etc.vN.L.R.B.364 U.S. 816";N.L.R.B. v. Plumbers Union of Nassau County,Local 457 etc. (Bomot Plumbing & Heating),299 F. 2d 497, 501 (C.A. 2).Whatever doubts, if any, may once have existed,it isnow universally agreedthat the Act imposes on a statutory bargaining agent the duty and responsibilityto "fairly and impartially" represent all the employees for which it is a representa-tive,without hostile discrimination on the basis of race, color, or creed.The WallaceCorporation v. N.L.R.B.,323U.S. 248, 255;Steele v. Louisville and NashvilleR.R. Co.,323U.S. 192, 202;Tunstall v. Brotherhood of Locomotive Firemenand Enginemen,323US. 210;Syres v. Oil Workers,350 U.S. 892, reversing223 F. 2d 739, (C.A. 5). This does not mean, as the Supreme Court pointedout in theSteelecase, that a statutory representative "is barred from makingcontracts which may have unfavorable effects on some of the [employees] repre-sented."Nor does it mean that Local 453 herein was barred frominsisting,ingood faith,for a reasonable interpretation of the contract which might or wouldresult in the loss of departmental seniority by the ex-central tool-and-die em-ployees.What it does mean, as a majority of the Board concluded inMiranda12During the hearing,ruling was reserved on the motion of Local 453 to strike alltestimony pertaining to the meeting of May 19, 1963. The motion is hereby denied. INT'L UNION, UNITED AUTOMOBILE, AIRCRAFT, ETC.495Fuel Company, Inc.,140 NLRB 181, 185, is that Section 8(b)(1)(A) and 8(b)(2)of the Act "prohibits labor organizations, when acting in a statutory representativecapacity, from taking action against any employee.inmatters affectingtheir employment . . . upon considerations or classifications which are irrelevant,invidious, or unfair." It is only if Local 453 caused the Company to reducethe seniority of these employees "in violation of the outstanding contract [andby conduct] otherwise arbitrary and without legitimate purpose" that it couldbe found guilty of violating Section 8 (b) (1) (A) and (2) of the Act and theCompany guilty of violating Section 8 (a) (1) (A) and (3).13Although divergent views concerning the scope of Section 8 (1,) are held bymembers of the Board,14 the judiciary,15 and other legal scholars,1B no usefulpurposewould be served by an extensive discussion of the subject by me.As a Trial Examiner, I must applyMiranda Fuelas Board law unless, and until,the Supreme Court should decide to the contrary,Insurance Agents' InternationalUnion (The Prudential Insurance Company of America),119 NLRB 768, reversedon other grounds, 260 F. 2d 736, and 361 U.S. 477. I note, however, thatthe discrimination inMiranda Fuel, supra,was nonracial and, in the view ofthe Board's minority, not invidious. I note too that neither the Board nor theSupreme Court has decided whether a statutory representative's duty under Section9(a) of the Act not to discriminate racially is accompanied by a Section 7 rightof employees to be free from such invidious discrimination by their statutoryrepresentative. 17If such rightexists(and the Board's majority inMiranda Fuelis authority for the proposition that it does), the violation of Section 8(b)(1)(A)in the instantcase isclear, regardless of my question concerning the merit of my8(b) (2) finding which may arise from the majority opinions inN.L.R.B. v. MirandaFuel Co.,326 F. 2d 172 (C.A. 2).Having found that the central tool-and-die employees were entitled under thecontract to retain their departmental seniority upon their transfer to Harveymainte-nance I further find that Local 453's insistence that they be deprived of that seniorityunder guise of article III, section 6, of the contract was an arbitrary, invidious,and unfair exercise of its function and power as a statutory representative ofthose employees.Local 453 offered no credible, probative evidence, either duringthe negotiations or in the hearing before me, to rebut or negate the constantcontentionof the Company during the negotiations, or that of the General Counselat the hearing, that the transfer under consideration fell within the scope ofarticle III,section 1,of the contract.Nor is there any merit to Local 453's contention that its conduct was justifiedbecause the Company failed to "show what portion or percentage of the CentralTool and Die operation was transferred to Harvey." Not only was this informa-tionalready in the possession of the Local as has heretofore been pointedout, but the record establishes conclusively that the Company repeatedly madeitclear during the negotiations thatallof those operations were being trans-ferred. The recordfailsto disclose that the Company at any time refused to produceany specific information or record requested by the Union with one possible excep-tion, a vague request which could only be, and was, construed as a demandfor records of the work performed in central tool and dieas longago as 1946,when the department was created.Not only was it impossible for the Companyto produce such records because they no longer existed, but, even if available,their contents would have had no relevance, nor would they have shed any light'Of.Houston Typographical Union No.87,eto.(Houston Publishing Company, at al.),145 NLRB 1657;United States Trucking Corporation,145 NLRB 225;The New YorkTimes Company and Publishers'Associationof New York City,144 NLRB 1555.14 See the majority and dissenting opinions inMiranda Fuel, supra.13Upon review ofMiranda Fuelbythe Court of Appeals for the Second Circuit, 326 F.2d 172, Judge Medina agreed with the Board's minority, Judge Lumbard found that therehad been no violation of Section 8(.b) (2) and that under the particular facts he need notreach the 8(b),(1)(A) issue, while Judge Friendly, dissenting, found that there had beena violation of Section 8(b) (2) and, therefore, that he need not reach the 8(b) (1) (A) issue.See alsoStout V. Construction Laborers Council,226 F. Supp 673.16 Cox, "The Duty of Fair Representation," 2 Villanova L. Rev. 151 ; Sovern, "TheN.L.R.A. and Racial Discrimination," 62 Col. L. Rev. 563; Blumrosen, "The Worker andThree Phases of Unionism," 61 Mich. L. Rev. 1435, 1505; Wellington, "Union Democracyand Fair Representation: Federal Responsibility in a Federal System," 67 Yale L.J. 1327.17.SeeHumphrey v. Moore,375 U.S. 335, 344, 84 S. Ct. 363, 369, which leaves open thequestion whether a breach of the duty of fair representation constitutes an unfair laborpractice under Section 8(b). 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDon the nature of the operations of that department 15 to 16 years later in 1961and 1962.And,in consideringthe sincerity of this defense and the effect thatthisalleged failure to produce records had on thenegotiations,itshould bekept inmind that the Union apparently had no such interest in the records ofthe Cicero operations.There is other evidence in the record which aidsin appraisingthe sincerityof the Local's claim that it was only after the Company failed from December1961 to December 1962 to produce records showing "what portion of percentageof the Central Tool and Die operation was transferred to Harvey" that the Localinsistedupon the reduction in seniority under consideration. James Smith, recordingsecretary of Unit 21, testified that "after the1961bargaining sessionswhen [the]names werered-circled,"a report of the bargaining committee was submittedto a meeting of the Unit.He further testified thatat this meeting,"the conclusionwas reached by the membership, after that report, that these people weren't entitledto the seniority that they had maintained at the Central Tool and Die plant."Whenasked to fix "the month" of that Unitmeeting,Smith testified that "it mighthave been inJanuary 1962."[Emphasis supplied.]On the entire record and my observation of the demeanor of Hawkins duringthe hearing, I am unhesitatingly convinced and find that she bore greatresentmentagainst the employeesin centraltool and die, and against Cellini in particular,because that shop was "lily white," and that she was determined to do-somethingabout that state of affairs. Indeed, according to her own testimony, since earlyin her reign as chairman of Unit 21, which began in 1948 and continued tothe time of the hearing, it became one of the "fundamental principles of [Local453].to persuade, . . . if possible,"orto do whatever could be done"tobring about a change from this kind of situation." Persuasive powers apparentlyhaving failed, I am convinced and find that Hawkins, in behalf of Local 453and as its principal spokesman during the 1961 and 1962 negotiations, seizedupon the central tool-and-die transfer as a subterfuge by which the Local's objectiveaforementioned might be achieved.The record also establishes that Hawkins has otherwise been deeply and activelyinvolved in the Negroes' demand for racial equality.Commendable as her effortssurely are, her zeal in that endeavor cannot permit her resort, as a representativeof Local 453, to unfair representation of, and racial discriminationagainst,whiteswhich is proscribed by the Act.Here I am convinced that Local 453'sinsistencethat the employees of the central tool-and-die shop lose their departmental senioritywas based not on a reasonable interpretation and application of the collective-bar-gaining agreement,but was arbitrarily imposed as retribution for that department'sexistence as a "lily white" shop.'8Such considerations, "based on race alone areobviously irrelevant and invidious.Congress plainly did not undertake to authorizethe bargaining representative to make such discriminations."Steele v. Louisvilleand NashvilleR.R.Co., supra.On the entire record, I find that by insisting in bad faith during its negotiationswith the Company that the central tool-and-die employees lose their departmentalseniority,Local 453 violated Section 8(b)(1)(A) and 8(b)(2) of the Act. Ifurther find that the Company, by submitting to that demand, albeit unwillingly,thereby discriminated against these same employees in violation of Section 8 (a)( I)and 8(a)(3) of the Act.N.L.R.B. v. Star Publishing Co.,97 F. 2d 465.(C.A. 9),enforcing 4 NLRB 498.D. The motion to dismiss-There remains for consideration the motion of Local 453 to dismiss "the chargeherein" on the ground "that Amalgamated Local 453 did not negotiate the contractinquestion nor had anything to do with the things and matters about whichthe change concerns; so that as a consequence, Unit 21, an autonomous localunion that negotiated the collective-bargaining agreement in question and dealtwith the seniority question involved in the charge, is not a party herein, thougha necessary party."The motion is hereby denied.Both the 1960 and the 1961 contracts under which the transfer of central tool-and-die operations was put into effect (General Counsel's Exhibits Nos. 3 and 4),were entered into, and executed only by, the International UAW and its Amalga->eThough union political differences with Cellini may also have played some part inHawkins' determination to deprive him of his departmental seniority by means of thesame subterfuge, the record does not justify a finding that such political differencesprompted her action against the other central tool-and-die employees. INT'L UNION, UNITED AUTOMOBILE, AIRCRAFT, ETC.497mated Local 453. Unit 21 was not a party to either of those contracts althoughmembers of that Unit participated in the negotiations. There being no suggestionthat either of the contracts was executed without authority to do so, it mustbe concluded that both contracts, and all other negotiations conducted in connectiontherewith, were negotiated in behalf of Local 453 by its duly authorized representa-tives, including the representatives from Unit 21.19General Counsel's Exhibits Nos. 6(a) to 6(1), inclusive, were received in evidenceto reflect the negotiations at the 12 meetings of the parties between October 31,1961,andDecember 7, 1962.Only 6 of these 12 Exhibits identify thepersons present thereat.Of these six, five, General Counsel's Exhibits Nos. 6(c),(e), (f), (j),"and (1) establish that W. Brooks, president, Local 453, and Hawkins,were two of the representatives "present for the .Union" at those negotiations. Fur-thermore, both Hawkins and Brooks testified that they attended all the negotiationsessions, and Local 453's answer admits that both were agents of that Localand acting in its behalf "at all times material herein."In support of its position, Local 453 cites the Board's decision inInternationalUnion,United Automobile, Aircraft and Agricultural Implement Workers, et al.(Maremont Automotive Products, Inc.),134NLRB 1337. However, instead ofholding that Unit 21 was an "autonomous union," as Local 453 now contends,the Board there held "that the Unit 21' negotiating committee and its Chairman,Hawkins, were the negotiators and agents for both Respondents, Local and Interna-tional."Indeed, as footnote 2 of the Trial Examiner's Intermediate Report inthat case recites, the parties to that proceeding "stipulated that Unit 21 is nota labor organization."IV.THE REMEDYHaving found that Local 453 and the Company have engaged in conductviolative of the Act, I recommend that they cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.Local 453 having caused the Company to discriminate against the employeesnamed in footnote2, supra,I recommend that said Local immediately notify theCompany and those six men, in writing, that it has no objection to their restorationon the Company's seniority register to the positions occupied thereon prior toDecember 7, 1962, or to such higher positions to which each presently may beentitled if employees of higher seniority have since terminated their employmentwith the Company, together with all the rights attached to such restored positionson the roster.Respondent Company having discriminated on December 7, 1962, against theemployees designated above. I recommend that it immediately restore each ofthose employees to its seniority roster as' recommended immediately above, andnotify them, in writing, that it has done so.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, I make the following:CONCLUSIONS OF LAW1.Maremont Corporation is engaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Amalgamated Local 453, International Union, United Automobile, Aircraftand Agricultural Implement Workers of America, AFL-CIO—is a labor organizationwithin the meaning of the Act.3.By causing the Company, on or about December 7, 1962, to reduce the-seniority status of the six employees named in footnote 2,supra,Local 453 hasrestrainedand coerced employees in the exercise of their rights guaranteedin Section 7 of the Act, and has caused the Company, to discriminate againstsaid employees in violation of Section 8(a)(3) of the Act, thereby engagingin unfair labor practices within the meaning of Section 8(b)(1)(A) and 8(b)(2)of the Act.4.By reducing the seniority of the employees designated above, the Companyviolated Section 8(a) (3) and 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.6.The allegations of the complaint that Respondent International Union hasviolated Section 8(b)(1)(A) and 8(b)(2) of the Act have not been sustained.19 See also the earlier discussion pertaining to the organizational structure of Local 453.770-076-65-vol. 149-33 498DECISIONSOF NATIONALLABOR RELATIONS BOARDRECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in this proceeding, and pursuant to Section 10(c) of theNational Labor Relations Act, as amended, I recommend that:A. Respondent, Local 453, its officers, agents, representatives, successors, andassigns, shall:1.Cease and desist from:(a)Causing, or attempting to cause, the Respondent Company, for reasonsof color or race, to reduce the seniority of, or to otherwise discriminate against,the employees named in footnote2, supra,or any other employee, in violationof Section 8(a) (3) of the Act.(b) In any like or related manner, restraining or coercing employees in theexercise of the rights guaranteed by Section 7 of the Act, except to the extentthat such rights may be affected by an agreement requiring membership in alabor organization as a condition of employment as authorized in Section 8(a)(3)of the Act.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Notify the six employees named in footnote2, supra,and the RespondentCompany, in writing, that it has no objection to their immediate restoration onthe Company's seniority roster to the positions occupied by them prior to Decem-ber 7, 1962, or to such higher positions to which each presently may be entitledifemployees of higher seniority have since terminated their employment withtheCompany, together with all the rights attached to such restored positionson said roster.-(b) Post at all its business offices and meeting halls, copies of the attachednoticemarked "Appendix A." 20Copies of said notice, to be furnished by theRegional Director for Region 13, shall, after being duly signed by an authorizedrepresentative of Local 453, be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter, in conspicuous places,including all places where notices to members are customarily posted. Reasonablesteps shall be taken to insure that said'-notices are not altered, defaced, or coveredby any othermaterial.(c) Post at the same places, and under the same conditions as set forth in2(b) above, as soon as they are forwarded by the Regional Director, copiesof the Respondent Company's attached notice marked "Appendix B."(d)Mail to the Regional Director for Region 13 signed copies of the attachednoticemarked "Appendix A" for posting by Maremont Corporation, at all itspremises in the Chicago metropolitan area in places where notices to employeesare customarily posted.Copies of the notice, to be furnished by the RegionalDirector for Region 13, shall, after being duly signed by an authorized representa-tive of Local 453, be forthwith returned to the Regional Director for such posting. -(e)Notify the Regional Director for Region 13, in writing, within 20 daysfrom the date of this Decision, what , steps it has taken to comply herewith.21B.Respondent Maremont Corporation, its officers, agents, successors, and as-signs, shall:1.Cease and desist from:-(a)Reducing, for reasons of color or race, at the instigation of a labor organi-zation, the seniority of the six emloyees named in footnote2, supra,or :otherwisediscriminating against them,or any other employee, in violation of Section 8(a) (3)of the Act.(b) In any like or related manner interfering-with,restraining,or coercingitsemployees in the exercise of their rights guaranteed by Section 7 of theAct; except ` to the extent that such 'rights may be affected by an agreementrequiringmembership in a labor organization as a condition of employment 'asauthorized in Section 8(a) (3) of the'Act.21 In the event'that this Recommended Order be adopted by the Board,the words "aDecision and Order" shall be substituted for the words "the Recommended Order of 'aTrial Examiner" in the notice. If the Board's Order is enforced by a decree of a UnitedStates Court of Appeals, the notice will be further amended by the substitution of thewords "a Decree of the United States Court of Appeals, Enforcing an Order" for thewords "a Decision and Order."'21 In the event that this Recommended Order be adopted by the Board, this provision10 days from the date of this Recommended Order, what stepp,the, Respondents have takento comply herewith."-0- INT'L UNION, UNITED AUTOMOBILE, AIRCRAFT, ETC.4992.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Restore the six employees named in footnote2, supra,on its seniority rosterto the position occupied thereon by each prior to December 7, 1962, or to whicheach presently may be entitled if employees of higher seniority have since terminatedtheir employment with the Company, together with all the rights attached tosuch restored position on that roster.(b) Post at its premises in the Chicago metropolitan area, copies of the attachednoticemarked"Appendix B." 22Copies of said notice,to be furnished by theRegional Director for Region 13, shall, after being duly signed by an authorizedrepresentative of the Company, be posted by the Company immediately upon receiptthereof and be maintained by it for 60 consecutive days thereafter,in conspicuousplaces, including all places where notices to employees are customarily posted. Rea-sonable steps shall be taken by the Company to ensure that said notices arenot altered, defaced, or covered by any other material.(c)Post at the same places, and under the same conditions as set forth in2(b) above, as soon as they are forwarded by the Regional Director, copiesof the Respondent Local 453's attached notice marked "Appendix A."(d)Mail to the Regional Director for Region 13, signed copies of the attachednotice marked"Appendix B" for posting by Respondent Local 453, at all its businessoffices and meeting halls, including all places where notices to members are custom-arilyposted.Copies of said notice,to be furnished by the Regional DirectorforRegion 13, shall,after being duly signed by an authorized representativeof the Company, be forthwith returned to the Regional Director for such posting.(e)Notify the Regional Director for Region 13, in writing, within 20 daysfrom the date of this Decision,what steps it has taken to comply herewith.23=2 See footnote 20,supra.- 23 See footnote 21,supra.APPENDIX ANOTICE TO ALL MEMBERS OF AMALGAMATED LOCAL 453, INTERNATIONAL UNION,UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERS OFAMERICA, AFL-CIO, AND TO ALL EMPLOYEES OF MAREMONT CORPORATIONPursuant to the recommended order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify you that:WE WILL NOT cause or attempt to cause Maremont Corporation to discrimi-nate againstHugh McRoberts, Kenneth Morr, Art Cellini, Albert Pompa,Edward Nowak, and William Faber, or any other employee, for reasons ofcolor or race, to reduce their seniority,or to otherwise discriminate againstthem, or any other employee,in violation of Section 8(a)(3) ofthe Act.WE WILL NOT in any like or related manner restrain or coerce employeesin the exercise of their rights guaranteed by Section 7 of the Act, except tothe extent that such rights may be affected by an'agreement requiring member-ship in a labor organization as a condition of employment as authorized inSection 8(a) (3) of theAct.-WE WILL notify the six employees named above and said Company that wehave no objection to the restoration of said six employees to the position.occupied by them on the Company's seniority roster prior to December 7,1962, or to such other position to which they may be entitled,together withall the rights pertaining to that position.AMALGAMATED LOCAL 453,INTERNATIONAL UNION, UNITEDAUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLEMENTWORKERS OF AMERICA, AFL-CIO,Labor Organization:Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby any othermaterial.Employees may communicate directly with the Board'sRegional Office,176 WestAdams Street, Chicago,Illinois,Telephone No. Central 6-9660, if they have, anyquestion concerning this notice or compliance with its provisions.1 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that:WE WILL NOTencourageor discourage membership in, or activities onbehalf of, Amalgamated Local 453, International Union, United Automobile,Aircraft and Agricultural Implement Workers of America, AFL-CIO, or anyother labororganizationof our employees, by reducing the seniority of anyof our employees for reasons of race or color pursuant to the request ofsaid union, or in any othermannerdiscriminatingagainstour employees inregard to their hire or tenure of employment, or any term or condition ofemployment, except to the extent permitted by Section 8(a)(3) of the Act.WE WILL NOT in any like or relatedmannerinterferewith, restrain, orcoerce our employees in the exercise of their rights guaranteed by Section 7of the Act, except to the extent that such rights may be affected by an agree-ment requiring membership in a labor organization as a condition of employ-ment as authorized in Section 8 (a) (3) of the Act.WE WILL restore Hugh McRoberts, Kenneth Morr, Art Cellini, AlbertPompa, Edward Nowak, and William Faber to the position on our seniorityroster occupied by them prior to December 7, 1962, or to such other positionto which each of them may be entitled, together with all the rights pertainingto that position.MAREMONT CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remainposted for 60 consecutive days from the date ofposting,and must notbe altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 176WestAdams Street, Chicago,Illinois,Telephone No. Central 6-9660, if they haveany question concerningthisnotice or compliancewithitsprovisions.Leed's Shoe Store, Valley Fair, Inc.; Edison Brothers Stores,Inc.andRetail Store Employees Union,Local 428, RetailClerks International Association,AFL-CIO.Case No. 20-CA-2847.November 6, 1964DECISION AND ORDEROn June 22, 1964, Trial Examiner Howard Myers issued his Deci-sionin the above-entitled proceeding, finding that Respondents hadengaged in and were engaging in certain unfair labor practices andrecommending that they cease and desist therefrom and take certainaffirmative action, as set forth in the attached Decision. Respondentsfiled exceptions to the Trial Examiner's Decision and supportingbriefs, and General Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bersFanning and Jenkins].149 NLRB No. 52.